Taliaferro, J.,
dissenting. I dissent from the opinion of the-majority of the court for the reason that I believe the “sealed letter” constituted a part of the will of James H. Shepherd and that it was fraudulently concealed and destroyed. I am not satisfied from anything in the record of the case that the letter was merely a memorandum or statement of the wishes of the testator, the compliance with which was contingent upon the will of Rezin D. Shepherd. I conclude-from the entire evidence that, in relation to the plaintiff in these cases, the conduct of this man throughout his entire management of the succession of his brother, was disingenuous, evasive, tortuous. It is not clear to my mind he ever disclosed fully and truthfully the purposes expressed by the testator in that letter. He has, however, disclosed enough to satisfy me that that instrument should be taken and construed as part of the will of the testator. The disclosure which he has made shows that the instrument conferred rights upon the plaintiffs. He spoke of it as containing “legacies” and “bequests’’ ■made by his brother. Referring to it he said: “This directs that-mother shall renounce all claim to the estate, and that Ann shall have only $5000, Moses nothing, Eliza Lee $10,000; the residue to be divided amongst his nephews and nieces, double as much to the-boys as the girls.” He subsequently said in regard to Mrs. Hammond: “ I shall see that all her rights shall be taken care of according to the *127wording of the sealed letter. He thought his brother had rather cut her oft ” by leaving her only $5000. “ The residue to be divided,” etc. The terms and phraseology used clearly import that testamentary dispositions were made by this instrument. He kept the sealed letter strictly to himself and talked about what it contained. When he found that suspicion was aroused in regard to his dealings with those who were interested in the pro visions contained in the act, he announced that it should be placed with his own will to stand as a shield to protect him against obloquy and reproach. This pledge lie did not redeem. His will was preserved amid the wreck of preceding years, but not tlie sealed letter. Under this state of facts the terms and expressions used by him in speaking of its contents, when they import rights and benefits conferred upon others, are to be taken in their fullest and broadest sense; and with rigid scrutiny and tardy admission when they indicate advantages to himself. Presumptions are all against him and in favor of the parties claiming rights under the act which was always in possession of, and withheld by, himself.
It is said in behalf of the defendants that the plaintiffs have slept upon their rights; that they should long since have demanded the-production of the sealed letter, if they believed it to bo a will and to contain important provisions in their favor. By the version given of the sealed letter by R. D. Shepherd, the plaintiffs were to receive nothing, or at least were to wait until his demise for the greater part of what they were to receive; that the request of James II. Shepherd was, that the plaintiffs were to be provided for by Rezin If. Shepherd’s will. They waited for this will and got nothing by it. If the plaintiffs have slept upon their rights, their lethargy, it is clear to me, was produced by placebos administered by Rezin D. Shepherd He exercised a controlling influence over them, at times holding out encouraging hopes, and at other times assuming a tone of intimidation and a manner of expression calculated to dampen their expectations. He had their confidence, and they trusted to his faith and fair dealing.
The efforts made on the part of the defense to show that the estate of James II. Shepherd was insolvent, I do not regard as successful. There was, doubtless, a large indebtedness, but looking to the circumstances attending it and the means and appliances of the estate, that indebtedness was not so formidable as pretended. It is a significant fact that no record has been shown of the administration by R. D. Shepherd of that large estate; no books or papers presented to show its exact condition and liquidation. It is a matter of history that at the tim» of the death of James II. Shepherd, 1837, a ruinous revulsion in the financial affairs of this country occurred, the result of an inflated paper currency, which, through an unwise policy, was inaugu*128rated upon the expiration of the last charter of the National Bank, in 1832. Yet, although in the commercial circles many failures occurred, and serious troubles affected the agricultural and manufacturing interests, so great were the recuperative energies of the nation that these difficulties were of short duration. When, by the kind feelings of his wealthy and philanthropic friend, Mr. Touro, money was promptly advanced in large amounts to discharge the pressing debts of James H. Shepherd, and enable the administrator to pass the crisis in safety, only ordinary business capacities wore required to retrieve the estate from its embarrassments. These facts were known to Mr. Touro or else he would hardly have been so liberal. He'knew he was lending money on good security, and doubtless he received every dollar of it back. That Rezin D. Shepherd did use energy and skill in marshaling the resources of the estate and directing them with judgment, and that he did advance freely móney of his own in aid of his brother’s ■estate, and that the estate owed him, there can be no doubt; but I am slow to believe that all his labors and sacrifices in that direction entitled him to gulp this immense property for his pains. lie said he was constituted universal legatee of his brother’s estate by way of security for a heavy debt his brother owed him. Without adverting to the novelty of this kind of security, it may be remarked that, if such were the case, it must be presumed in the absence of any account or exhibit of his management of the estate, that this heavy debt, as well as all other debts of the estate, was finally paid out of the resources, revenues and means of the estate. After a pretty careful examination of this part of the controversy, I am of the opinion that the counsel for the plaintiffs have rendered ineffectual the efforts on the other side of the question to show an insolvency of the estate, and, as alleged by R. D. Shepherd, to establish the great losses sustained from the failure of its debtors, and that much of the property of the estate would never be worth its appraised value. The large sugar estate called ■“Golden Grove,” yielded a net annual revenue of from $20,000 to $25,000; it was cultivated by R. D. Shepherd four years, and was afterward sold for $250,000. The executors collected $201,000, and turned over to R. D. Shepherd property appraised, at a time of extreme though temporary depression of value, at $537,124. At the timo R. D. Shepherd received the estate the debts against it amounted to $324,221
That a will may be written upon as many pieces of paper as a testator may choose, I think will not be denied. That the sealed letter was no will or part of a will because it was not probated, can not be maintained in face of the damaging fact that R. D. Shepherd, or his heirs having it in their own possession, have put it forever out ■of the power of the plaintiffs to present it for probate. The existence *129of the instrument is proved; its destruction or loss by the oF B. D. Shepherd or his heirs is clearly established; its detention by E. D. Shepherd is a badge of fraud; the foundation is established for proving' its contents; the character of its contents is sufficiently shown to constitute it a part of the will of James II. Shepherd, and it should so be taken in connection with the act with which it was found in the same envelop. As to whether the will be null on account of its containing a substitution or fidei eommissum, I think would be an ulterior question, and I decline to consider it. I think judgment should be rendered in favor of plaintiffs.
Behearing refused.